DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendment filed on 03/09/22.  Regarding the amendment, claims 2 and 17 are canceled, claims 1, 3-16, 18-20 are present for examination.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 depends upon canceled claim 2.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, “a first portion overlapped with the side plate of the cover can”, “a second portion … overlapped with the base in a direction perpendicular to an optical axis”, and “the side plate of the cover can comprises an area not overlapped with at least a part of the bent portion in the direction perpendicular to the optical axis” lacks of antecedent basis, there is no written description of those limitations in the original specification.
In claim 16 “the second portion comprises a bent portion having an area opened from a part of the side plate of the cover can, and wherein the bent portion of the second portion is electrically isolated from the cover can” lacks of antecedent basis, there is no written description of those limitations in the original specification.
In claim 20, “the second portion comprises a bent portion overlapped with the base in a direction perpendicular to an optical axis, wherein at least a part of the bent portion is not overlapped with a part of the cover can in the direction perpendicular to the optical axis” lacks of antecedent basis, there is no written description of those limitations in the original specification.

Allowable Subject Matter
Claims 1, 3-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show in claim 1, a voice coil motor, comprising: 
a base (600); 
a cover can (700) made of metal material disposed on the base (600) and comprising a top plate (701) and a side plate (703) extending from the top plate (701); 
a bobbin (150) disposed in the cover can (700); 
a coil (190) and a magnet (350) disposed in the cover can (700) and configured to move the bobbin (150) in an optical axis direction; 

a terminal (214) disposed on the base (600) and electrically connected with the first elastic member (210), 
wherein the terminal (214) comprises a first portion (216) overlapped with and facing the side plate (703) of the cover can, and a second portion (217) extending from the first portion (216), and overlapped with the base (600) in a direction perpendicular to an optical axis, 
wherein the second portion (217) comprises a bent portion, and 
wherein the side plate (703) of the cover can (700) comprises an area not overlapped with at least a part of the bent portion (217) in the direction perpendicular to the optical axis (fig 2).

    PNG
    media_image1.png
    446
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    386
    529
    media_image2.png
    Greyscale

Regarding claim 16, the record of prior art by itself or in combination with other references also does not show a voice coil motor comprising, inter alia, the terminal (214) comprises a first portion (216) spaced apart from the side plate (703) of the cover can (700), and a second portion (217) extending from the first portion (216), wherein the second portion (217) comprises a bent portion having an area opened from a part of the side plate (703) of the cover can (700), and wherein the bent portion (217) of the second portion is electrically isolated from the cover can (700).
Regarding claim 20, the record of prior art by itself or in combination with other references also does not show a voice coil motor comprising:
a base (600);
	a cover can (700) made of metal material disposed on the base (600);
a bobbin (150) disposed in the cover can (700);
a coil (190) disposed on the bobbin (150);
a magnet (350) disposed between the bobbin (150) and a side plate (703) of the cover can (700);
a first elastic member (210) coupled with the bobbin (150) and the base (600); and 
a terminal (214) disposed on the base (600) and electrically connected with the first elastic member (210), wherein the terminal (214) comprises a first portion (216) and a second portion (217) extending from the first portion, 
wherein the second portion (217) comprises a bent portion overlapped with the base (600) in a direction perpendicular to an optical axis,
wherein at least a part of the bent portion (217) is not overlapped with a part of the cover can (700) in the direction perpendicular to the optical axis, 
wherein the base (600) comprises a side surface having a groove (610), and 
wherein at least the part of the bent portion (217) of the second portion is opened from the side plate (703) of the cover can (700) and disposed on the groove (610) of the base (600).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the above formal matters.
See objections to claim and specification above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834    

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834